         Case 1:18-cr-00601-PGG Document 342
                                         336 Filed 09/08/20
                                                   09/04/20 Page 1 of 2




                      LAW OFFICES OF JAMES R. DEVITA, PLLC
                                    81 MAIN STREET, SUITE 504
                                WHITE PLAINS, NEW YORK 10601-1719
                                            (914) 328-5000
                                         FAX (914) 946-5906
                                 E-Mail: jdevita@jamesrdevitalaw.com
                                                                                         —
                                                                               NEW YORK CITY OFFICE:
                                                                               217 BROADWAY, SUITE 707
                                                                               NEW YORK, NY 10007
                                                                               (212) 619-3730


                                              September 4, 2020
VIA ECF
Honorable Paul B. Gardephe
United States District Judge for the Southern District of New York
United States Courthouse
40 Centre St.
New York, New York 10007

       Re: United States v. Gonzalez, et al., 18 Cr. 601 (PGG)

Dear Judge Broderick:

        After conferring with Your Honor’s law clerk and the government, I writing to request an
adjournment of the September 16, 2020 pretrial conference in the above referenced case with
respect to my client, Jean-Claud Okongo Landji, and his co-defendant Jibril Adamu, because it
is not possible for the MCC to produce all five of the remaining defendants in this case for the
scheduled conference and since Your Honor has severed the trial of Mr. Landji and Mr. Adamu
from that of the other three remaining defendants. In addition, I respectfully request and
adjournment of the time for filing of pretrial motions on behalf of Mr. Landji and Mr. Adamu
from Monday, September 14, 2020 to Monday, October 5, 2020.

         I am requesting another adjournment of the motion schedule for two reasons: 1)
continued and increased difficulty communicating with Mr. Landji at MCC on the subject of
potential motions, including our failure to receive mail sent by Mr. Landji for weeks after he has
sent it, or to receive it at all; and 2) a recent death in my family that required my absence from
New York for two weeks in August, which has resulted in a backlog of filing obligations in
several cases, including this one. I have discussed this request with Assistant United States
Attorney Matthew Hellman and he has no objection to it. I consent to any exclusion of time
under the Speedy Trial Act required to grant this motion.

                                              Respectfully submitted,

                                              s/ James R. DeVita
                                              James R. DeVita
           Case 1:18-cr-00601-PGG Document 342
                                           336 Filed 09/08/20
                                                     09/04/20 Page 2 of 2

Hon. Paul G. Gardephe                          -2-                             September 4, 2020



cc:       Assistant United States Attorney Matthew Hellman (by ECF)
          Assistant United States Attorney Elinor Tarlow (by ECF)


      The application to adjourn deadlines for Landji and Adamu's pre-trial motions is granted. Defendants'
      motions are now due October 5, 2020. Any opposition by the Government is now due October 26, 2020.
      Defendants' reply, if any, is due November 9, 2020.




                                                           September 8, 2020
